Citation Nr: 9929695	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking entitlement to service connection for 
bilateral hearing loss and, if so, whether all the evidence 
both old and new warrants a grant of entitlement to service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1940 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which held that new and material 
evidence had not been submitted to reopen a claim by the 
veteran seeking entitlement to service connection for 
bilateral hearing loss.  Subsequently, in a January 1999 
Supplemental Statement of the Case, the RO held that new and 
material evidence had been submitted to reopen his claim, but 
that, after reconsideration of the evidence, entitlement to 
service connection for bilateral hearing loss was still not 
warranted.  

In this regard, the RO characterized the issue in this case 
as that of service connection for bilateral hearing loss.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that in a matter such as this the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim 
regardless of the RO's actions.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Therefore, the issue of whether new 
and material evidence had been submitted to reopen the 
veteran's claim seeking entitlement to service connection for 
bilateral hearing loss is addressed below.

The Board notes that the veteran submitted additional 
evidence in support of his claim after his claims file had 
been transferred to the Board.  However, in a February 1999 
Statement in Support of Claim, VA Form 21-4138, he indicated 
that he wished a waiver of RO adjudication of that evidence.  
See 38 C.F.R. § 20.1304(c)  (1999).  Therefore, this case is 
ready for appellate review.

The Board also notes that the veteran properly appealed 
denials by the RO of claims for entitlement to service 
connection for tinnitus and post-traumatic stress disorder.  
However, in a February 1999 statement, he expressly withdrew 
those issues from appellate review.  Therefore, they are not 
before the Board.  38 C.F.R. § 20.204  (1999).

In his January 1995 claim, the veteran sought entitlement to 
service connection for tendinitis.  This matter has not been 
addressed by the RO.  It is referred back to the RO for 
proper action.


FINDINGS OF FACT

1.  A claim seeking entitlement to service connection for 
bilateral hearing loss was denied by the Cleveland, Ohio, RO 
in a January 1966 decision.  The reason for the RO's denial 
was that no competent evidence of record indicated that the 
veteran had hearing loss.  He was informed of this decision 
in a February 1966 notification letter.

2.  The veteran did not appeal the RO's January 1966 decision 
within 1 year of notification of the adverse decision.

3.  The veteran requested to reopen his claim for service 
connection for bilateral hearing loss in January 1995.  

4.  The evidence added to the record subsequent to the 
January 1966 RO decision consists of private and VA medical 
records and several lay statements.

5.  Evidence received since the January 1966 RO decision 
bears directly and substantially on the issue of the presence 
of hearing loss.

6.  The claims file contains evidence of current bilateral 
hearing loss, of inservice noise exposure, and of a plausible 
relationship between the current hearing loss and service.


CONCLUSIONS OF LAW

1.  The January 1966 RO decision denying the veteran's claim 
seeking entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105  (West 1991); 
38 C.F.R. § 20.302(a)  (1999).

2.  Additional evidence received since the January 1966 RO 
decision is both new and material; thus, the claim for 
service connection for bilateral hearing loss is reopened and 
must be considered on the basis of all the evidence of 
record, both new and old.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

a.  Background

In this case, the record shows that the Cleveland, Ohio RO 
rendered a rating decision pertaining to the issue of service 
connection for hearing loss in January 1966, denying the 
veteran's claim.  In that decision, the RO held that the 
record did not indicate that the veteran had hearing loss.  
The veteran did not appeal that decision within 1 year of 
being notified of the adverse decision.  Therefore, the 
January 1966 decision is a final decision.  38 C.F.R. 
§ 20.302(a)  (1999).

In January 1995, the veteran sought to reopen his claim for 
service connection for hearing loss.  The RO, in a January 
1996 decision, denied the reopening of the veteran's claim.  
In its January 1999 Supplemental Statement of the Case, the 
RO held that new and material evidence had been submitted, 
but continued its denial of the veteran's claim, finding that 
entitlement to service connection for bilateral hearing loss 
was not warranted.
b.  Regulatory provisions

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

It should be noted that the Board may reopen and reconsider 
that claim only if it finds that new and material evidence 
has been presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)  
(1998); (West 1991); Barnett v. Brown, 83 F.3d 1380  (Fed. 
Cir. 1996) (the Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented and, before the claim is reopened, the Board must 
find new and material evidence).

c.  Evidence

i.  Previously-considered evidence

Service medical and personnel records were the only evidence 
before the RO at the time of its January 1966 decision.  The 
medical records show no complaint of, treatment for, or 
diagnosis of hearing loss.  Both the veteran's August 1940 
induction medical examination report and June 1945 separation 
medical report indicate that he had normal hearing, according 
to whispered voice testing.

Service personnel records show that the veteran's main 
occupational specialty was a gun crewman in light artillery 
during service and that he participated in the Central 
Pacific Guadalcanal battle.

ii.  Newly-submitted evidence

Evidence submitted since the RO's 1966 denial consists of 
private and VA medical records and lay statements.

A January 1995 statement by the veteran indicates that his 
hearing was damaged by a bomb explosion incurred during 
combat in service.

A January 1995 statement from the veteran's spouse reflects 
that the veteran currently had hearing loss and that he was 
turned down for jobs due to hearing loss in the 1950s.

A January 1995 statement from the veteran's private attorney 
indicates that he personally observed the veteran's hearing 
loss for the last 20 years.

VA audiological records from February 1995 indicate that the 
veteran had moderate-to-severe bilateral sensorineural 
hearing loss with poor word recognition.  Tympanometry 
revealed normal middle ear function.  The records reflect, as 
medical history, that he had noise exposure from artillery in 
service and claimed to have hearing loss since that time.

Private audiological records from a prior employer indicate 
that the veteran was tested with hearing loss from October 
1975 to February 1987.

A January 1999 private physician's letter indicates that the 
veteran had very pronounced hearing loss, that it had 
persisted since the 1940s during service, and that his 
inservice noise exposure was "the culprit" of his hearing 
loss.

A February 1999 statement from the veteran's service 
representative indicates that he knew the veteran for 2 years 
and that, in his opinion, noise exposure in service caused 
his hearing loss.

d.  Analysis

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  Initially, the Board finds that 
the evidence of record submitted since the RO's January 1966 
decision is "new" in that it was not before the RO at the 
time of its original denial.  However, the "new" evidence 
must also be "material" to satisfy the Manio test.  This 
requires a determination as to whether the additional 
evidence is relevant to, probative of, and bears directly and 
substantially on the issue at hand so that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156  (1998); Evans, 9 Vet. App. 273  (1996); 
Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  A 
determination of what is the "issue at hand" in a case 
depends on the basis for the last prior final denial of the 
claim.  In January 1966, the RO denied the veteran's claim 
because it found no evidence of current hearing loss.  Thus, 
in the present matter, the additional evidence will be 
considered "material," if it shows current hearing loss.  
See 38 C.F.R. § 3.303  (1999).  To that end, the credibility 
of the newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1991).  

Overall, the Board finds that the additional evidence does go 
the "issue at hand."  Specifically, the Board finds that 
the newly-submitted VA medical records indicate that the 
veteran currently has bilateral hearing loss.

In light of the above, the veteran's claim of entitlement to 
service connection for bilateral hearing loss is reopened and 
must be considered in light of all the evidence, both old and 
new, with evaluation of the probative value of the evidence. 


II.  Service connection

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107  (West 1991); 38 C.F.R. 
§§ 3.307, 3.309  (1999); see Hensley v. Brown, 5 Vet. App. 
155  (1993).

In this case, the Board concludes that the veteran's claim 
for service connection for bilateral hearing loss is well 
grounded.  It finds that the claims file contains evidence of 
current hearing loss, as evidenced by the 1995 VA medical 
records.  It also contains evidence of inservice noise 
exposure, as indicated in several lay statements and 
recitations of service history.  Inservice noise exposure is 
also presumed to have occurred because the veteran was a 
small arms and artillery crewman in combat during service and 
has asserted that he was exposed to loud noise incident to 
his combat.  See 38 U.S.C.A. § 1154(b)  (West 1991); 
38 C.F.R. § 3.304(d)  (1999).  Finally, the claims file 
contains a recent private physician's letter, presumed 
credible for current purposes, indicating that the veteran's 
current hearing loss is related to his inservice noise 
exposure.

Therefore, the Board concludes that the veteran has presented 
a well-grounded claim for entitlement to service connection 
for bilateral hearing loss.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss and the claim is well grounded.  To this extent 
only, the appeal is granted.  


REMAND

Because the claim of entitlement to service connection for 
bilateral hearing loss is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, 
the Board finds that further evidentiary development is 
needed prior to appellate review.

Specifically, the Board notes that the veteran has never 
undergone VA audiological examination.  He was apparently 
scheduled for such examination in September 1995, but that 
examination was subsequently canceled by the VA.  It appears 
that audiological testing could not be accomplished at the 
scheduled VA Medical Center.  While the claims file currently 
contains VA audiological evidence, it is dated in 1995, 
approximately 4 1/2 years ago, and may not represent the 
current status of the veteran's hearing.  Furthermore, the 
data in the 1995 VA records is in graph form that is barely 
legible; the Board is not competent to interpret medical 
testing results.  An audiological examination should also be 
accomplished in order to provide an opinion as to the 
etiology of the veteran's current hearing loss.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Allday v. Brown, 7 Vet. App. 517, 526  (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138  (1993) (The duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed).  When the medical evidence 
is inadequate, the VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171  (1991); see 38 C.F.R. § 4.70  
(1998). 

In light of the above, the Board finds that a VA audiological 
examination is needed in order to provide a record upon which 
a fair, equitable, and procedurally correct decision on the 
veteran's claim can be made.  38 C.F.R. §§ 3.326, 3.327 
(1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be scheduled for 
VA audiological examination.  He must be 
given adequate notice of the requested 
examination, which includes advising him 
of the consequences of failure to report 
for it.  If he fails to report for an 
examination, this fact should be 
documented in the claims folder.  The 
purpose of the examination is to 
determine and describe the nature and 
severity of his bilateral hearing loss.  
The examiner should also provide a 
medical opinion as to the etiology of his 
hearing loss, including whether it is as 
likely as not that any current hearing 
loss is causally related to inservice 
noise exposure.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  The 
examiner must provide a comprehensive 
report containing full rationale for all 
opinions expressed.  All appropriate 
tests should be conducted.  All findings 
are to be recorded in a concise, legible 
manner and made part of the claims 
folder.

2.  Subsequently, the RO should review 
the claims folder and ensure that the 
foregoing development has been conducted 
and completed in full.  If incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report to 
ensure that it is in compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).

3.  Thereafter, the RO should undertake a 
de novo review of the entire record to 
determine if all of the evidence , both 
old and new, warrants a grant of 
entitlement to service connection for 
bilateral hearing loss.

4.  If the determination remains adverse 
to the veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond.  The Supplemental Statement of 
the Case should provide any additional 
pertinent laws and regulations and 
rationales for the decision reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to complete VA's duty to assist.  
The veteran needs to take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals







